DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0310688 by LeComte et al.
As to claims 1, 9 and 17, LeComte discloses a method/apparatus/medium of detecting a Trojan inserted integrated circuit design comprising:
applying test patterns as inputs to a golden integrated circuit device (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17); 
measuring a propagation delay of a critical path within the golden integrated circuit device (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17); 
applying the test patterns as inputs to a test integrated circuit device (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17); 
measuring a propagation delay of a critical path of the test integrated circuit device (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17 and 30); 
comparing the propagation delay of the test integrated circuit device with the propagation delay of the golden integrated circuit device (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17 and 30); and 
determining the test integrated circuit device to be a Trojan inserted integrated circuit device when the propagation delay of the test integrated circuit device exceeds the propagation delay of the golden integrated circuit device by a threshold value (LeComte: Page 1, Sec 10 and Page 2, Sec 14-17 and 30).
As to claims 2, 11 and 18, LeComte further discloses wherein the test patterns activate a triggering condition of a Trojan circuit that is present in the test integrated circuit device and is not present in the golden integrated circuit device (LeComte: Page 3, Sec 40; activating Trojan triggers).
As to claims 3 and 11, LeComte further discloses wherein the critical path of the test integrated circuit device is different from the critical path of the golden integrated circuit device responsive to application of the test patterns as inputs, wherein the propagation delay of the test integrated circuit device exceeds the propagation delay of the golden integrated circuit device by a threshold value (LeComte: Page 2, Sec 30).
As to claims 4, 12 and 20, LeComte further discloses further comprising determining the test integrated circuit device to not be a Trojan inserted integrated circuit device when the propagation delay of the test integrated circuit device does not exceed the propagation delay of the golden integrated circuit device by the threshold value (LeComte: Page 2, Sec 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0310688 by LeComte et al. in view of U.S. Patent Application Publication No. 2012/0317454 by Krenz-Baath et al.
As to claims 5 and 13, LeComte discloses all recited elements of claims 1 and 9 from which claims 5 and 13 depend. 
LeComte does not expressly disclose wherein the test patterns are generated using a Boolean satisfiability (SAT)-based approach. 
Krenz-Baath discloses wherein the test patterns are generated using a Boolean satisfiability (SAT)-based approach (Krenz-Baath: Fig 8; Page 5, Sec 48 – Page 9, Sec 56; using SAT to create test patterns for circuits).
LeComte and Krenz-Baath are analogous art because they are from the common area of circuit testing.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the SAT test generation of Krenz-Baath in the system of LeComte.  The rationale would have been to design tests to find multiple faults (Krenz-Baath: Page 1, Sec 6).

Allowable Subject Matter
Claims 6-8, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2013/0019324 by Tehranipoor et al. discloses using predetermined signal patterns to test circuits
U.S. Patent Application Publication No. 2017/0228562 by Guilley et al. discloses Trojan detection using propagation times
U.S. Patent Application Publication No. 2020/0387601 by Schat discloses Trojan detection using propagation delay

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432